PER CURIAM.
Armand Chapman seeks to appeal the district court’s order denying his motion filed under 28 U.S.C. § 2255 (2000). We have reviewed the record and the district court’s opinion and conclude that Chapman has not made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2) (2000). Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Chapman, Nos. CR-98-341; CA-01-1892-AM (E.D. Va. filed Apr. 26, 2002 & entered Apr, 29, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.